Citation Nr: 0637759	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-27 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to July 21, 2000 for 
the assignment of a 30 percent rating evaluation for 
sinusitis with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel

INTRODUCTION

The veteran had active service from January 1984 until May 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

During the Board hearing in September 2006, the veteran, 
through his representative, alleged the RO erroneously 
withdrew his appeal for an increased rating for sinusitis 
after granting a 30 percent rating evaluation in a January 
2004 rating decision.  Applicable law mandates that when an 
appellant seeks an increased rating, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See A.B. v. Brown, 6 Vet. App. 35 
(1993).  In the present case, however, the veteran had 
advised the RO in his Notice of Disagreement dated in 
November 2002 and in his substantive appeal, Form VA 9, dated 
in August 2003, that he sought a 30 percent evaluation.  In 
the notification of the July 2004 decision, the RO advised 
the veteran that based upon his statements, a grant of 30 
percent for sinusitis with allergic rhinitis was a full grant 
of benefits and the appeal would be withdrawn.  The veteran 
did not respond within the time limit specified and as such 
the RO did not act in error when it withdrew the appeal.  
Thus, the issue of entitlement to an increased rating 
evaluation for sinusitis with allergic rhinitis is not 
presently before the Board.


FINDINGS OF FACT

1.  A rating decision in August 1997 granted an increased 
evaluation of 10 percent for sinusitis with allergic 
rhinitis; the veteran filed a notice of disagreement as to 
the assigned rating; a statement of the case was issued; and 
the veteran did not address the assigned rating in a 
substantive appeal.  

2.  After the final August 1997 rating decision, there is no 
communication from the veteran or his representative prior to 
July 21, 2000, that constitutes a formal or informal claim 
for an increased rating for sinusitis with allergic rhinitis.

3.  It is not factually ascertainable that the veteran's 
sinusitis with allergic rhinitis increased in severity on any 
date within the year preceding the July 21, 2000 claim for an 
increased rating.  


CONCLUSION OF LAW

The criteria for an effective date prior to July 21, 2000, 
for an evaluation of 30 percent for sinusitis have not been 
met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.151, 3.155, 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date prior to July 21, 2000 
for the 30 percent evaluation for sinusitis.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's principal contention is that contrary to a 
January 1998 Decision Review Officer report, he did not 
intend to withdraw his claim for an increased rating for 
sinusitis with allergic rhinitis.  

An August 1997 rating decision granted service connection for 
sinusitis and assigned a 10 percent disability rating with an 
effective date of February 24, 1997.  The veteran filed a 
timely Notice of Disagreement and a Statement of the Case was 
issued.  The veteran filed a VA Form 9 in November 1997, 
however, this form only discussed a claim for cervical 
radiculopathy.  The January 1998 RO informal conference 
report reflects the veteran agreed to withdraw his claims 
provided that the RO grant a 40 percent evaluation for 
cervical radiculopathy.  The RO granted a 40 percent 
evaluation for cervical radiculopathy by a February 1998 
rating decision.  Thus, the August 1997 decision represented 
a final decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

It is of particular note that the March 1998 letter advising 
the veteran of the Decision Review Officer action also 
informed him that it was a considered a full grant of 
benefits sought on appeal.  The March 1998 letter also 
included a copy of the implementing rating decision, which 
contains language indicating that the decision "constitutes 
a grant of benefits . . . [p]lease clear appeal record."

Thus, the veteran did not file a substantive appeal as to the 
August 1997 rating decision, and there is no evidence to 
indicate that the veteran was mis-advised.  
Roy v. Brown, 5 Vet. App. 554, 556 (1993) (Holding that the 
formality of perfecting an appeal to the Board is part of a 
clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.).  The law provides that when an appellant 
fails to file a timely appeal, and does not request a 
extension of time in writing before the expiration of time 
for the filing of the substantive appeal, he or she is 
statutorily barred from appealing the decision of the agency 
of original jurisdiction.  

The record does not otherwise support the assignment of an 
effective date for the 30 percent evaluation, earlier than 
July 21, 2000.  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or the date entitlement arose, 
whichever is later. See 38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

Subsequent to the January 1998 Decision Review Officer 
action, the veteran next applied for an increased rating 
evaluation for his sinusitis with allergic rhinitis in July 
2000.  Rating decisions in September 2000 and November 2001 
denied an increased rating evaluation.  A January 2004 
decision granted an increased evaluation of 30 percent with 
an effective date of July 21, 2000.

As noted above, if the effective date assigned for an 
increased rating is the date of the application for the 
increase, the law will allow for an earlier effective date if 
it is factually ascertainable that an increase in severity of 
the service-connected disability occurred within the year 
previous to the application.  The date the claim was 
received, July 21, 2000, is not in dispute.

The veteran's sinusitis with allergic rhinitis was evaluated 
under 38 C.F.R. § 4.97, Diagnostic Code 6510.  Under the 
general rating formula for sinusitis, encompassing Diagnostic 
Codes 6510 through 6514, a 10 percent disability rating is 
awarded for sinusitis manifested by one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or by three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent disability rating is awarded for 
sinusitis manifested by three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or by more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  An 
incapacitating episode of sinusitis is specifically defined 
in the regulations as one requiring bed rest and treatment by 
a physician. 38 C.F.R. § 4.97.

Medical evidence of record for the time period from July 21, 
1999 until July 21, 2000, contains private medical records 
reflecting treatment for sinus conditions and allergies.  
These records reflect the veteran was seen with complaints 
such as nasal drainage and chest congestion and received 
Kenalog shots.  Only one record, dated in November 1999, 
reflected chest and head pain.  A July 2000 chest x-ray 
reflected no bony abnormality, a normal sized heart, 
unremarkable mediastinum and hilar structures and clear 
lungs.  The impression was normal chest.  The medical 
evidence does not demonstrate the veteran had any 
incapacitating episodes requiring bed rest and continued 
treatment by a physician.   Nor do the records illustrate the 
veteran presented with associated headaches, pain and 
tenderness of the sinuses or purulent discharge or crusting 
as is required by the 30 percent rating evaluation.  

Thus, it is not factually ascertainable from the evidence of 
record that an increased rating was warranted.  The only 
evidence in support of an effective date prior to the July 
21, 2000 is the veteran's own statements that his symptoms 
were severe enough so as to allow for the assignment of a 
higher rating.  The law requires that VA ascertain the 
severity of a disorder by competent evidence, measured by 
specific rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992) and Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board has considered whether further development and 
notice under VA's duty to notify or assist should be 
undertaken.  However, it has been specifically held that 
these provisions are not applicable in cases which are 
decided as a matter of law, and not the underlying facts, or 
development of facts.  Manning v. Principi, 16 Vet. App. 534, 
542-43  (2002); See also Smith v. Gober, 14 Vet. App. 227 
(2000) (Veteran's Claims Assistance Act (VCAA) has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).  









ORDER

Entitlement to an effective date prior to July 21, 2000 for a 
rating evaluation of 30 percent for sinusitis is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


